Case 2:20-cv-12618-KM-JBC Document 19-1 Filed 02/05/21 Page 1 of 3 PageID: 219




                            UNITED STATES DISTRICT COURT

                                 DISTRICT OF NEW JERSEY

HELLO PRODUCTS, LLC,                               CA No. 2:20-cv-12618-KM-JBC

       Plaintiff,
vs.                                                STIPULATION AND ORDER
                                                   ADJOURNING SCHEDULE
UNCONDITIONAL LOVE INC.,

       Defendant.



       WHEREAS, Plaintiff and Counter-Defendant Hello Products, LLC (“Hello”) moved to

dismiss the counterclaims of Defendant and Counter-Claimant Unconditional Love Inc. d/b/a

Hello Bello (“Hello Bello”) on January 15, 2021; Hello Bello’s response is due February 12,

2021; Hello's reply brief is due on February 22, 2021; and the return date for the Motion to

Dismiss is March 1, 2021, as set out in Stipulation and Order Extending Time to Respond to

Complaint, Dkt. No. 16 (Dec. 9, 2020); and

       WHEREAS, on January 26, 2021, this Court held a Rule 26(f) Scheduling Conference

and issued a Pretrial Scheduling Order, Dkt. No. 18 (Jan. 15, 2021) (“Scheduling Order”);

       WHEREAS, the Scheduling Order (¶ 3) set February 26, 2021, as the last date on which

interrogatories, initial requests for production, and initial requests for admissions may be served;

       WHEREAS, the Scheduling Order (¶ 8) set March 15, 2021, as the last date on which

the parties may file a proposed confidentiality order with the Court;

       WHEREAS, the Scheduling Order (¶ 3) set March 29, 2021, as the last date on which

responses to interrogatories, initial requests for production, and initial requests for admissions

may be served;

       WHEREAS, the Scheduling Order (¶ 7) set April 19, 2021, as the last date on which the

parties may bring unresolved discovery disputes before the Court; and

       WHEREAS, the parties seek additional time to discuss a potential settlement.
Case 2:20-cv-12618-KM-JBC Document 19-1 Filed 02/05/21 Page 2 of 3 PageID: 220




        IT IS HEREBY STIPULATED AND AGREED, by and between the parties through

their respective attorneys, as follows:

        1.     Certain deadlines ordered by the Court shall be adjourned while the parties discuss

settlement such that the new deadlines are as follows:

                        Event                             Last Date (Current)   Last Date (New)
 Hello Bello shall file any opposition to the Motion          02/12/2021          04/09/2021
 to Dismiss
 Hello shall file any reply brief in further support of       02/22/2021          04/30/2021
 the Motion to Dismiss
 Parties may serve interrogatories, initial requests          02/26/2021          04/30/2021
 for production of documents, and initial requests
 for admissions
 Return date for the Motion to Dismiss                        03/01/2021          05/07/2021
 Parties may submit any proposed confidentiality              03/15/2021          05/10/2021
 order
 Parties may respond to any interrogatories, initial          03/29/2021          06/04/2021
 requests for production of documents, and initial
 requests for admissions
 Parties may bring any unresolved discovery                   04/19/2021          06/22/2021
 disputes (other than those that arise during
 depositions) before the Court

        2.     All remaining dates set forth in the Scheduling Order shall remain unchanged.

        3.     For purposes of this stipulation, electronic signatures shall be considered as

original.




                                                  2
Case 2:20-cv-12618-KM-JBC Document 19-1 Filed 02/05/21 Page 3 of 3 PageID: 221




DATED: February 5, 2021

O'TOOLE SCRIVO, LLC                          RAUCHWAY LAW

/s/ Thomas P. Scrivo                         /s/ Marisa Rauchway Sverdlov
Thomas P. Scrivo (#029101989)                Marisa Rauchway Sverdlov
James DiGiulio (#013582006)                  RAUCHWAY LAW
14 Village Park Road                         195 Fairfield Avenue, #4D
                                             West Caldwell, New Jersey 07006
Cedar Grove, NJ 07009                        (973) 826-4098
(973) 239-5700                               mrauchway@rauchwaylaw.com

Allison W. Buchner (admitted pro hac vice)   Christopher Chatham (admitted pro hac vice)
 KIRKLAND & ELLIS LLP                        CHATHAM LAW GROUP
2049 Century Park East                       2046 Hillhurst Ave.
                                             Los Angeles, California 90027
Los Angeles, CA 90067
                                             (213) 277-1800
(310) 552-4200                               chris@chathamfirm.com
allison.buchner@kirkland.com
                                             Douglas J. Dixon (admitted pro hac vice)
Dale M. Cendali (admitted pro hac vice)      Allison L. Libeu (admitted pro hac vice)
Johanna Schmitt (admitted pro hac vice)      HUESTON HENNIGAN LLP
KIRKLAND & ELLIS LLP                         620 Newport Center Drive, Suite 1300
                                             Newport Beach, California 92660
601 Lexington Avenue
                                             (949) 229-8640
New York, New York 10022                     ddixon@hueston.com
(212) 447-4800                               alibeu@hueston.com
dale.cendali@kirkland.com
johanna.schmitt@kirkland.com                 Attorneys for Defendant and Counter-Claimant
                                             Unconditional Love Inc. d/b/a Hello Bello
Attorneys for Plaintiff and Counter-
Defendant Hello Products LLC




SO ORDERED



DATED:                                           ________________________________

                                                 HON. KEVIN MCNULTY

                                                 United States District Judge



                                             3
